PER CURIAM.
In 1989, Susan Zieser was convicted of forgery. She was given a suspended prison sentence and was placed on probation.
In 1991, the State filed an application to revoke Zieser’s probation. The district court set Zieser’s appearance bond at $10,-000 plus a thirty percent surcharge, for a total of $13,000. The district court imposed the surcharge pursuant to Iowa Code section 911.2 (1991). That statute, as amended effective April 1,1991, provides in relevant part as follows:
When a court imposes a fine or forfeiture for a violation of a state law, or .of a city or county ordinance except an ordinance regulating the parking of motor vehicles, the court shall assess an additional penalty in the form of a surcharge equal to thirty percent of the fine or forfeiture imposed.
Zieser has appealed from the district court order setting her appearance bond at $13,000. She contends the district court erred by concluding that the thirty percent surcharge imposed by section 911.2 applies to an appearance bond. She argues an appearance bond is not a “fine or forfeiture” subject to a surcharge within the meaning of section 911.2.
We agree with‘Zieser’s argument. Section 911.2 clearly authorizes a surcharge only on “a fine or forfeiture for a violation of a state law, or of a city or county ordinance....” That language cannot be stretched to include an appearance bond. The statute does not authorize a surcharge on an appearance bond.
On April 30, 1991, after the trial court entered the challenged order, this court entered a supervisory order adopting a uniform bond schedule proposed by the Iowa Judicial Council. The uniform schedule contemplates that a thirty percent augmentation may be included when bonds are initially set. However, this is not a surcharge under section 911.2, and the supervisory order does not authorize a surcharge under that statute. If the district court were permitted to impose a statutory surcharge on an appearance bond, it could impose a surcharge after setting the original bond at the augmented figure provided by the supervisory order. This would permit a double augmentation.
In the present case, the district court did not set the bond at $13,000 from the start, as permitted by the supervisory order. Instead, the district court clearly stated that it was setting a $10,000 bond and then imposing a thirty percent surcharge. No *850such surcharge is authorized by section 911.2.
The district court erred by imposing a surcharge on Zieser’s appearance bond. Therefore, the order setting the appearance bond is reversed, and the case is remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.